DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and cancelled claims 1-11 and 18 on 07/06/2022. 
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Armstrong on 08/01/2022.
In the claims:
Claim 14 is cancelled. 
Claim 16 is replaced with: 
“The method for producing pellets according to Claim 12, wherein a highest temperature value of maximum surface temperatures of the respective strands of the plurality of strands, -or a lowest temperature value of the maximum surface temperatures of the respective strands of the plurality of strands are measured.”

Reasons for Allowance
Claim 12-13, 15-17, and 19 are allowed.
Regarding claim 12, Ishimaru teaches a method for producing a pellet comprising thermoplastic resin [0013], [0026], comprising the steps of:
 conveying a strand, the strand being formed by melting a composition containing a thermoplastic resin then ejecting the molten composition from a
feeder (Figure 1 and [0001]); 
spraying a liquid toward the strand on the conveyor belt (Figure 1, item 8 and 22 and [0040]-[0041]);
blowing a gas toward the strand on the conveyor belt (Figure 1, item  20 and 21 and [0046]); 
cutting the strand conveyed by the conveyor belt into a pellet (Figure 1, item 6a and 6b and [0038]);
providing a measurement device which comprises:
	a plurality of a first measurement area set in a width direction of the conveyor belt and capable of individually measuring the surface temperature for each strand of the plurality of strands when the first measurement area is set as the measurement area on the conveyor belt  (Figure 2 and 4 and [0053], [0059]),
measuring the surface temperature of the plurality of strands at the first measurement area set as the measurement area on the conveyor belt (Figure 1, item 22 and 23 and [0050]); and
adjusting at least one of spraying the liquid and blowing the gas in accordance with the measured surface temperature of the strand (Figure 1, item 21 and [0053], [0059]).

Ishimaru teaches the multiple temperature measurements are used to calculate a plurality of maximum values and the average value of the plurality maximum values is used as the surface temperature of the strand [0026]-[0028]. 

Ishimaru does not explicitly teach (1) the composition containing an additive; (2) conveying a strand on a conveyor belt; and (3) a second measurement area set in the width direction of the conveyor belt and capable of collectively measuring the surface temperature in an area which contains all of a plurality of strands when the second measurement area is set as the measurement area on the conveyor  and measuring the surface temperature of the plurality of strands at both the first and second measurement areas set as the measurement area on the conveyor belt; and (4) determining a maximum strand temperature from a group consisting of: (a) a highest temperature value of maximum surface temperatures of respective strands of the plurality of strands and (b) a lowest temperature value of maximum surface temperatures of respective strands of the plurality of strands.  

Ishimaru teaches the temperature sensor detects infrared rays and has a narrow detection range (i.e., detects at a pinpoint) [0047]. However, Ishimaru teaches a plurality of temperature sensors to measure the temperature of the plurality of strands (Figure 4 and [0020]-[0021]). Ishimaru teaches higher accuracy can be obtained by utilizing temperature sensors attached to a plurality of locations along the transport path [0064]. 

As to (1), Passaplan teaches a process of producing granulates to form beads, wherein the composition of the granulate includes a thermoplastic resin [0023], [0039] and at least one additive [0028]. 

	As to (2), Nakada teaches an apparatus comprising a metallic mesh-like belt conveyor for carrying a strand group contained by melting a thermoplastic resin and discharging it from a supply machine (Figure 1 and Abstract). 
	 
	As to (3), “Thermal Infrared” teaches thermal cameras with CCD or CMOS image sensors for measuring temperatures even on a large-scale (Figures and Page 2). 
	
As to (4), Kalla teaches utilizing the range of a data set allows for showing the data distribution for a very large data set (Page 3). 
	 
The combination of modifications to Ishimaru to incorporate (1) the composition containing an additive as taught by Passaplan; (2) conveying a strand on a conveyor belt as taught by Nakada; (3) a second measurement area set in the width direction of the conveyor belt and capable of collectively measuring the surface temperature in an area which contains all of a plurality of strands when the second measurement area is set as the measurement area on the conveyor  and measuring the surface temperature of the plurality of strands at both the first and second measurement areas set as the measurement area on the conveyor belt as taught by “Thermal Infrared”; and (4) determining a maximum strand temperature from a group consisting of: (a) a highest temperature value of maximum surface temperatures of respective strands of the plurality of strands and (b) a lowest temperature value of maximum surface temperatures of respective strands of the plurality of strands as taught by Kalla would not have been obvious to one of ordinary skill in the art.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742